DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Invention I (Claims 14-20) in the reply filed on 12/10/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-17 is/are rejected under 35 U.S.C. 102 (A1) as being anticipated by  Maeda et al. (US 2004/0075141 A1).
Regarding Claim 14, Maeda (Fig. 4 and 29) discloses a method of manufacturing a semiconductor structure, comprising: 
providing a wafer (1) with an orientation mark (OF1) at a first crystal orientation represented by a family of Miller indices comprising <ijk>, wherein i2+j2+k2=2 ,(<110>; and 
connecting a first chip (PMa1) and a second chip (PMa2) to the wafer (1), 

wherein 
a first edge of the first chip (TR1) and a second edge of the second chip (TR2) are adjacent to each other (Fig. 29), 
forming a boundary (boundary along (<110> of 300) extending in a direction between the first edge and the second edge (<110> of 300), and the direction is not parallel to the first crystal orientation (<110> of 1).
The Examiner notes that <110> of 300 is at 45 degree angle to <110> of 1 (Fig. 4).

Regarding Claim 15, Maeda (Fig. 4 and 29) discloses the method of claim 14, wherein 
a first included angle between the direction (<110> of 300) and the first crystal orientation (<110> of 1) is greater than 0 degree and less than 90 degrees (45 degrees) (Fig. 4).

Regarding Claim 16, Maeda (Fig. 4 and 29) discloses the method of claim 14, wherein the wafer (1) further comprises a second crystal orientation represented by a family of Miller indices comprising <lmn>, wherein l.sup.2+m.sup.2+n.sup.2=1 (<100> of 1), and 


Regarding Claim 17, Maeda (Fig. 4 and 29) discloses the method of claim 16, wherein 
the second included angle between the direction and the second crystal orientation is 0 degree (0 degrees) (Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (US 2004/0075141 A1) in view of Leobandung (US 2016/0141228 A1).
Regarding Claim 18, Maeda (Fig. 4 and 29) discloses the method of claim 14, further comprising: 
a body of the wafer (1).
Maeda does not explicitly disclose forming a plurality of interconnection structures in a body of the wafer.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the semiconductor structure in Maeda in view of Leobandung such that a plurality of interconnection structures in a body of the wafer in order to fabricate a semiconductor device with connections through a buried oxide layer in a silicon on insulator wafer [0005]

Regarding Claim 19, Maeda in view of Leobandung discloses the method of claim 18, wherein 
the step of forming the plurality of interconnection structures in the body of the wafer comprises: 
forming a circuit layer (45 Leobandung) over a first surface of the body (top of 10 Leobandung), wherein 
the first chip and the second chip (PMa1 and PMa2 Maeda)  (12 Leobandung)  are connected to the wafer (10 Leobandung) through the circuit layer (45 Leobandung) .

Claim 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (US 2004/0075141 A1) in view of Leobandung (US 2016/0141228 A1) and further in view of Yee (US 2014/0338705 A1)
Regarding Claim 20, Maeda in view of Leobandung discloses the method of claim 19, further comprising: 

Yee (Fig. 1, 4D) discloses comprising a substrate (101) connected to a second surface of a body (top of 420) for the purpose of greatly reduced parasitic capacitance in the integrated circuit package [0010-0011].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the semiconductor structure in Maeda in view of Leobandung and Yee such that connecting a second surface of the body to a substrate in order to greatly reduced parasitic capacitance in the integrated circuit package [0010-0011].

Regarding Claim 21, Maeda discloses the method of Claim 15, wherein 
the first included angle between the direction and the first crystal orientation is between about 30 degrees and about 60 degrees (45 degrees) (Fig. 4)..

Regarding Claim 22, Maeda discloses the method of Claim 21, wherein the first included angle between the direction and the first crystal orientation is about 45 degrees (45 degrees) (Fig. 4).

Claim 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2007/0145367 A1) in view of Maeda et al. (US 2004/0075141 A1).
Regarding Claim 23, Chen (Fig. 6) discloses the method of manufacturing a semiconductor structure, comprising: 

mounting a first chip (input/output (IO) devices on 300) on the wafer (200) through a circuit layer (220), wherein 
a first edge of the first chip is arranged in a direction (input/output (IO) devices on 300), the direction is not parallel to the crystal orientation, and the first chip (input/output (IO) devices on 300) includes a plurality of conductive pads (314, 316) facing and electrically connected to the circuit layer (220).
Chen does not explicitly disclose that a first edge of the first chip  is arranged in a direction, the direction is not parallel to the crystal orientation.
Maeda (Fig. 4 and 29) discloses a first edge of a first chip (PMa1) is arranged in a direction (edge along <110> of 300), the direction is not parallel to the crystal orientation (<110> of 1) for the purpose of achieving the stability of SRAM operation by arranging each transistor in the SRAM memory cell [0142, 0150].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the semiconductor structure in Chen in view of Maeda such that a first edge of the first chip  is arranged in a direction, the direction is not parallel to the crystal orientation in order to achieve the stability of SRAM operation by arranging each transistor in the SRAM memory cell [0142, 0150].


Regarding Claim 24, Chen in view of Maeda discloses the method of Claim 23, wherein 
an included angle between the direction and the crystal orientation is greater than 0 degree and less than 90 degrees. (45 degrees) (Maeda Fig. 4).

Regarding Claim 25, Chen in view of Maeda discloses the method of Claim 23, further comprising: 
mounting a second chip (input/output (IO) devices on 300 Chen) (PMa1) on the wafer (200 Chen) (1) through the circuit layer (220 Chen), wherein a second edge of the second chip (edge of PMa2)  is adjacent to the first edge  (edge of PMa2)  
The Examiner notes that IO PMOS devices of Chen would would have first and second edge.

Regarding Claim 26, Chen in view of Maeda discloses the method of Claim 25, further comprising: forming a boundary (boundary along (<110> of 300 Maeda) extending in a direction between the first edge and the second edge (<110> of 300 Maeda) (Fig. 4, 29 Maeda),


Claim 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2007/0145367 A1) in view of Maeda et al. (US 2004/0075141 A1) and further in view of Yee (US 2014/0339705 A1).
Regarding Claim 27, Chen in view of Maeda discloses the method of Claim 23, further comprising: 
Chen in view of Maeda does not explicitly disclose connecting a substrate to a first surface of the wafer.
Yee (Fig. 1, 4D) discloses comprising connecting a substrate (130) to a first surface of a wafer (120) for the purpose of provides an electrical interface for routing input and output signals and power between IC chips and electrical connections [0029]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the semiconductor structure in Chen in view of Maeda and Yee such that connecting a substrate to a first surface of the wafer in order to provide an electrical interface for routing input and output signals and power between IC chips and electrical connections [0029]


Regarding Claim 28, Chen in view of Maeda and Yee discloses the method of Claim 27, further comprising: forming 
a plurality of conductive structures (133) between the first surface and the substrate (130 (Fig. Yee).

Regarding Claim 29, Chen in view of Maeda and Yee discloses the method of Claim 27, further comprising: 
Chen in view of Maeda and Yee does not explicitly disclose forming an underfill layer between the first surface and the substrate.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the semiconductor structure in Chen in view of Maeda and Yee such that forming an underfill layer between the first surface and the substrate in order to protect the electrical connections between the first surface and the substrate  [0021] 
	
Claim 30, 31 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US 2007/0099402 A1) in view of Chen et al. (US 2007/0145367 A1). 
Regarding Claim 30, Tseng (Fig. 3) discloses the method of manufacturing a semiconductor structure, comprising: 
providing a wafer (50) comprising a crystal orientation represented by a family of Miller indices comprising <ijk>, wherein i2 + j2 + 2 (110); and 
a first chip, a second chip and a third chip (72, “die areas”) 
the second chip and the third chip are disposed adjacent to different sides of the first chip, a first boundary is formed between the second chip and the first chip extending in a first direction (1st direction; annotated Fig. 3), and a second boundary is formed between the third chip and the first chip extending in a second direction (2nd direction; annotated Fig. 3), a first included angle between the first direction (1st direction) and the crystal orientation (110) is greater than 0 degree and less than 90 degrees (45 degrees), and a second included angle between the second direction (2nd 
Tseng does not explicitly disclose electrically connecting a first chip, a second chip and a third chip to the wafer.
Chen (Fig. 6) discloses electrically connecting (318, 314, 316) chips (“IO PMOS devices” in 300) to a wafer (220 in 200) for the purpose of providing 3D structure circuit RC delay is reduced, and power consumption is reduced. [0041, 0046].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the semiconductor structure in Tseng in view of Chen such that electrically connecting a first chip, a second chip and a third chip to the wafer in order to providing 3D structure circuit RC delay is reduced, and power consumption is reduced. [0041, 0046].


Regarding Claim 31, Tseng in view of Chen discloses the method of Claim 30, wherein 
the first chip, the second chip and the third chip  (“IO PMOS devices” in 300)  are electrically connected to the wafer (200 Chen) through a circuit layer (220 Chen).

Regarding Claim 33, Tseng in view of Chen discloses the method of Claim 30, wherein 
the second boundary is parallel to the first boundary. (See boundaries between 72, Annotated Fig. 3)


Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US 2007/0099402 A1) in view of Chen et al. (US 2007/0145367 A1) and further in view of Yee (US 2014/0338705 A1).
Regarding Claim 32, Tseng in view of Chen discloses the method of Claim 31.
Tseng in view of Chen does not explicitly disclose the circuit layer is between the first chip and the wafer, between the second chip and the wafer, and between the third chip and the wafer.
Yee discloses a circuit layer (121 is between multiple chips (101, 102) and a wafer (120) for the purpose of interconnect layer being formed simultaneously on a complete semiconductor substrate for a plurality of IC packages [0022]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the semiconductor structure in Tseng in view of Chen and Yee such that the circuit layer is between the first chip and the wafer, between the second chip and the wafer, and between the third chip and the wafer in order interconnect layer being formed simultaneously on a complete semiconductor substrate for a plurality of IC packages [0022]




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920. The examiner can normally be reached M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY YEMELYANOV/Examiner, Art Unit 2891    

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891